t c memo united_states tax_court raymond e crittenden petitioner v commissioner of internal revenue respondent docket no filed date raymond e crittenden pro_se john f driscoll for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 in petitioner’s federal_income_tax after concessions the issue is whether petitioner is liable for unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the addition_to_tax under sec_6651 for failure to timely file a federal_income_tax return petitioner resided in tuscaloosa alabama at the time the petition was filed background on date petitioner timely filed an extension of time to file his federal_income_tax return and remitted a payment of dollar_figure petitioner however did not file his return on or before the expiration of the extended time on date respondent issued a so-called 30-day_letter to petitioner petitioner did not directly respond to the 30-day_letter instead petitioner filed his return on date petitioner reported inter alia a tax due of dollar_figure an estimated_tax penalty of dollar_figure and the amount_paid of dollar_figure petitioner submitted an additional payment of dollar_figure with his return on date respondent sent a letter entitled we changed your account date letter to petitioner the date letter notified petitioner that respondent had received petitioner’s return and assessed the tax due reported on the return the date letter stated in pertinent part statement of account account balance before examination action 1dollar_figurecr increase in tax because of examination action dollar_figure filing late penalty added dollar_figure interest charged dollar_figure amount you now owe dollar_figure this amount reflects the dollar_figure petitioner paid on date at the time he filed the extension and the dollar_figure paid at time of filing his return this amount reflects the tax due reported by petitioner on his return petitioner remitted dollar_figure to respondent on date date payment on date respondent issued petitioner a notice_of_deficiency determining a deficiency and an addition_to_tax under sec_6651 for at trial petitioner and respondent agreed to a reduced deficiency of dollar_figure and as a result the addition_to_tax under sec_6651 was reduced to dollar_figure petitioner does not dispute the amount of the reduced deficiency and the only issue is whether he is liable for the reduced addition_to_tax under sec_6651 discussion sec_6651 provides in relevant part sec_6651 addition to the tax --in case of failure-- to file any return required on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 there is no question here that petitioner’s return was not timely filed petitioner argues that he had reasonable_cause for the failure to timely file his return due to being overwhelmed with work and doing a lot of traveling and that he believed he overpaid it tax due and expected to get a refund generally a busy work schedule or heavy workload does not constitute reasonable_cause for the untimely filing of a tax_return 53_tc_491 affd 467_f2d_47 9th cir nauman v commissioner tcmemo_1998_217 this is certainly true when the delay as here was approximately 3½ years further petitioner’s belief that no tax was due or that he was entitled to a refund does not constitute when respondent determined a deficiency in petitioner’s federal_income_tax the addition_to_tax under sec_6651 increased the addition_to_tax under sec_6651 which is attributable to a deficiency in taxes is subject_to the deficiency procedures and we have jurisdiction to review such determination sec_6665 see also 78_tc_19 reasonable_cause see ferguson v commissioner tcmemo_1994_ lastly petitioner filed an extension of time to file his return but the return was filed long after the extension period expired see sandoval v commissioner tcmemo_2000_189 zaban v commissioner tcmemo_1997_479 we find that petitioner did not have reasonable_cause for the failure to timely file his return petitioner argues in the alternative that the sec_6651 addition_to_tax should be limited to the date payment in this regard petitioner seems to believe that there was some type of accord and satisfaction when he paid the dollar_figure pursuant to the date letter respondent issued the date letter to notify petitioner that respondent had summarily assessed both the tax shown on petitioner’s delinquent return and the addition_to_tax that was due under sec_6651 it was this addition_to_tax that petitioner paid sec_7491 and c concerning the burdens of proof and production have no bearing on the underlying substantive issue with respect to the addition_to_tax the burden of showing reasonable_cause under sec_6651 remains on petitioner 116_tc_438 respondent is authorized to immediately summarily assess and collect the amount of taxes that are computed and shown due on a taxpayer’s original income_tax return meyer v commissioner 97_tc_555 see also sec_6201 additionally respondent may summarily assess the addition_to_tax under sec_6651 if such additions are determined by the amount of tax shown on the taxpayer’s return sec_6665 see also meyer v commissioner supra pincite summary assessments continued the record however is devoid of any evidence that petitioner and respondent entered into an agreement that limited the addition_to_tax to the date payment see sec_7121 278_us_282 58_tc_69 finally petitioner appears to argue that respondent was somehow at fault because the notice_of_deficiency overstated the tax_liability and the addition_to_tax this is a non sequitur the addition_to_tax under sec_6651 flows from the fact that the return was not timely filed the additional addition_to_tax was computed on the deficiency that was ultimately agreed by the parties the fact that the notice_of_deficiency may have asserted a higher deficiency had no bearing on the ultimate determination of the addition_to_tax decision will be entered for respondent in the amounts of dollar_figure for the deficiency and dollar_figure for the addition_to_tax under sec_6651 continued are assessments not subject_to the deficiency procedures and thus are not within the deficiency jurisdiction of this court see sec_6211 sec_6212 sec_6213 see also 115_tc_142 meyer v commissioner supra pincite
